Merrick;, 0. J.,
dissenting. I am not able to concur with my colleagues in this case. The instrument, the basis of this suit, is in these words, viz :
“ Be it known, that on this twenty-fifth day of March in the year 1830, before me, Hughes Pedesclaux, Notary Public in and for the parish and city of New Orleans, duly commissioned, personally came and appeared, Richard Walter Long, of Tiffin county, of Tennessee, who declared, that in consideration of throe hundred and fifty dollars cash to him paid by William Charles Pope and Eliza Plight Pope, of this city, the receipt thereof is hereby acknowledged and acquittance granted ; he doth, by these presents, grant, bargain, sell, and deliver unto the said William Charles Pope apd Eliza Hight Pope, his wife, and to John Haggerty, their adopted child, and to the survivor of them, his or her heirs and assigns, (the said party being present, acknowledging possession and accepting,) a negro name Absalom, aged about fourteen years, of a copper colored, or grifl'e, a slave for life, the property of the said Richard Walter Long, as set forth in the annexed certificate, obtained from the requisite authority in Tiffin county, Tennessee; which certificate the said Richard W. Long now produceth and deposeth on oath before me, Notary, is true and genuine in all respects, and that the slave now sold is the identical slave, is warranted to be free from the vices and malidies prescribed by law, and also free from all debts, liens, mortgages and incumbrances whatsoever, as appears by the register of mortgages for the city, dated this day.
To hold the said slave unto the said purchasers and the survivor of them, their heirs and assigns forever; and the said vendor hereby binds himself and his heirs, to warrant and defend the said slave, unto the said purchasers, their heirs and assigns, against the lawful claims of all persons whomsoever.
It is understood and agreed by and between all the said parties hereto, that if the said John Haggerty (who is an infant of about the age of two years) should happen to die or be taken away by his own relations, or go away, or of his own accord or otherwise, go away-from the said W. C. Pope and Eliza PI. Pope, his wife, at any time before the decease of the survivor of them, the said W. C. Pope and Eliza PI. Pope, then and in such case said slave Absolom to go to the survivor of them, the said W. C. Pope and Eliza PI. Pope,' and the heirs of the survivor.
Done and passed in the presence of William Rondeau and William Henry Rondeau, witnesses, who hereunto sign their names with the said parties, and me, the Notary.
(Signed) Richard W. Long,
William C. Pope,
for self and Jorar Haggerty.
Eliza Pope.
W. Rondeau.
W. II. Rondeau.
H. Pedesclaux, Notary Public.1
*545If it be conceded that John Haggerty, the plaintiff, has shown a sufficient acceptance of the foregoing instrument, and that the condition mentioned in the act has been accomplished in his favor, there arises another difficulty in the way of his recovery. It is the stipulation of survivorship in the act. By the act, each joint tenant was bound to preserve for and return to the survivor one-third of the slave. If so, could any one of them defeat the rights of the others by a sale of his interest ? Could he provoke a partition by licitation, and thus defeat the right of the survivorship altogether ? Is not the kind of substitution and Jidei commissum contained in the foregoing act prohibited-by Art. 1507 of the Code ? Can a person, through the machinery of a sale, accomplish what he could not do by a direct donation inter vivos or mortis causa ? If the act of sale contains a disposition in contravention of Art. 1507, does it avoid the entire act, or will it be considered as containing a contract of sale as between the vendors and vendees, and a donation between the vendees themselves ?
With my limited means of research, I am not able to solve these questions in favor of the plaintiff, the suit being a petitory action. Had the decree been for one undivided third of the slave, or had the plaintiff been in possession of the property, defending himself against other parties, after this long period of time, the question might have admitted, perhaps, of a different solution.